Donald L. Corbin, Justice. Appellant, Bull Shoals Community Hospital, through its trustee Claude R. Jones, appeals the judgment of Marion Circuit Court which determined that the suit against appellee, Robert R. Hempel, was barred by the two-year statute of limitations. Jurisdiction is proper in this court as it requires the interpretation of a statute, Ark. Code Ann. § 16-56-106 (1987). Appellee admittedly received medical services from appellant in May of 1987 and made no payment until March 6, 1992, in the amount of five dollars. Suit was filed on the balance owed, $1,097.50, on June 9, 1992, within two years of the date of the five-dollar payment. The Marion Circuit Court considered the above stipulated facts and determined the action was time-barred from the date of the services. This appeal resulted, and we reverse and remand.  Appellant argues that the trial court erred in determining that the five-dollar payment did not revive the debt and reactivate the two-year statute of limitations. Though this is a misstatement of the correct argument, we still hold for appellant because the trial court did err in its application of the statute of limitations. The applicable statute of limitations, § 16-56-106, states: (a) No action shall be brought to recover charges for medical services performed or provided prior to April 1, 1985, by a physician or other medical service provider after the expiration of a period of eighteen (18) months from the date the services were performed or provided. (b) No action shall be brought to recover charges for medical services performed or provided after March 31, 1985, by a physician or other medical service provider after the expiration of a period of two (2) years from the date the services were performed or provided or from the date of the most recent partial payment for the services, whichever is later. (emphasis added). This clearly means that a partial payment begins the running of the statute of limitations which was the date of the five-dollar payment, given the stipulated facts of the instant case. Appellant cites Rogers v. University Servs., 4 Ark. App. 264, 629 S.W.2d 319 (1982) for the proposition that partial payment starts the running of the statute of limitations anew. However, we need not reach the reasoning of that case, though recognizing that the Rogers case arrested and reactivated the statute of limitations before it had run. The instant case involves the initial period in which the statute runs, not revival after expiration.  Appellee argues that public policy and the purpose of the statutes of limitation would be violated if this action were allowed to go forward. However, it is said in 54 C.J.S. Limitations of Actions § 264 (1987) that a voluntary part payment is an acknowledgement or admission of the existence of indebtedness which raises an implied promise to pay. Statutes should be given their plain meaning, and the plain reading of this statute makes it clear that the date from which to begin the two-year statute running in this case is the date of th’e voluntary five-dollar payment. Section (b) of the statute is clear. For this reason, we reverse and remand. Glaze, J., concurs.